791 So. 2d 580 (2001)
Benny JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-0890.
District Court of Appeal of Florida, First District.
August 10, 2001.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant seeks review of an order denying his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), which raised two claims for relief. We affirm the summary denial of the second claim without discussion and write only to address the appellant's first claim.
*581 In his first claim, the appellant relies on the reasoning set forth in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), to argue that the enhancement statute under which he was sentenced is unconstitutional in that it impermissibly removed from the jury the factual determination as to whether he qualified as a habitual felony offender by virtue of his prior felony convictions.
We agree with our sister courts that Apprendi does not apply to the enhancement of a penalty based on proof of prior criminal convictions, and therefore we affirm the denial of the appellant's motion. See Saldo v. State, 789 So. 2d 1150 (Fla. 3d DCA 2001); Gordon v. State, 787 So. 2d 892 (Fla. 4th DCA 2001); Wright v. State, 780 So. 2d 216 (Fla. 5th DCA 2001); see also McDowell v. State, 789 So. 2d 956 (Fla. 2001).
AFFIRMED.
BARFIELD, WOLF and LEWIS, JJ., CONCUR.